DETAILED ACTION

The amendment filed on September 29, 2021 has been entered. Upon a review of the record, while applicant filed a Power of Attorney on April 22, 2021 in response to the Office communication mailed on March 31, 2021, “another copy” of the Terminal Disclaimer has not yet been received as required in the subject Office communication. Therefore, it is respectfully submitted that the Double Patenting Rejection has not been resolved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-10 stand rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of patent 10,821,650 (corresponding to application 12/452,283). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
(a)	the claims of both have the same or substantially the same special technical feature (i.e., structure that patentably distinguishes over the prior art) as follows:
Claim 1 of the present application:
the stamping device including an angled base having a base body with a horizontally arranged base part guiding and supporting the frame assembly to extend parallel to the first free fall body and with a vertically extending guide part guiding vertical movement of the free fall body;
Claim 1 of the patent (claim 12 of the corresponding application):
said stamping device including an angled base having a base body with a horizontally arranged base part guiding and supporting the frame assembly to 
Claim 10 of the present application:
an angled base of the stamping device having a base body with a horizontally arranged base part guiding and supporting the frame assembly to extend parallel to the first free fall body and with a vertically extending guide part guiding vertical movement of the first free fall body
Claim 9 of the patent (claim 21 of the corresponding application):
an angled base of said stamping device having a base body with a horizontally arranged base part guiding and supporting the frame assembly to extend parallel to said free fall body and with a vertically extending guide part guiding vertical movement of said free fall body; and
	b)	it is clear that all elements of claims 1-9 of patent 10,821,650 (hereafter “the patent”) are found in claims 1-4 and 6-10 of the present application 15/366,058 (hereafter “the application”) and that the claims of the application merely set forth a method of using the elements set forth in both the application and patent claims, wherein the differences between claims 1-9 of the patent and claims 1-4 and 6-10 of the application lies in the fact that the application claims include method steps and include more steps/elements and are thus more specific than the patent claims (for example, claim 1 of the application includes the obvious separating step of “before the frame assembly cools to ambient temperature after so as to be still warm or hot relative to the ambient temperature from the forming thereof”, wherein one having ordinary skill in the art would be well aware that separating plastic in a warm condition requires less force 

Allowable Subject Matter
Claims 11-17 are allowable over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
February 10, 2022